Citation Nr: 1810289	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for nerve damage, right foot.

2.  Entitlement to service connection for nerve damage, left foot.

3.  Entitlement to service connection for bunions, right foot.

4.  Entitlement to service connection for bunions, left foot.

5.  Entitlement to a compensable initial rating for fracture, left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to September 1980, with additional service in the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claims in June 2015 to afford the Veteran her requested hearing before a representative of the RO.  Based on the September 2017 RO hearing (a transcript of which has been associated with the claims file) and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that regard, the Board notes that the Veteran did not discuss any of the above claims during the RO hearing, although the hearing officer noted that the issues were on appeal and would be part of the hearing.  Instead, the testimony was limited solely to the Veteran's claim regarding entitlement to service connection for PTSD, which subsequently was granted.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right foot peripheral neuropathy was caused by her service-connected low back disability.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's left foot peripheral neuropathy was caused by her service-connected low back disability.

3.  A bunion of the right foot was not incurred in and is not otherwise related to service.  

4.  A bunion of the left foot was not incurred in and is not otherwise related to service.

5.  The Veteran is right-hand dominant.

6.  The Veteran's service-connected fracture, left index finger, has had no residuals or other symptoms during the appellate time period on which a compensable rating can be assigned.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right foot peripheral neuropathy is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

2.  Entitlement to service connection for left foot peripheral neuropathy is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

3.  A right foot bunion was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A left foot bunion was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  The criteria for a compensable disability rating for fracture, left index finger, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5229, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2017).

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

The Veteran contends that she incurred nerve damage and bunions to the bilateral feet due to her service.

Service treatment records during her period of active service included a September 1980 Report of Medical Examination prior to separation from service that included a normal examination of the feet and in a contemporaneous Report of Medical History she denied any history of foot trouble or neuritis.  The Veteran's feet also were found to be normal in a March 1989 Report of Medical Examination.  In a March 1989 Report of Medical History, the Veteran denied a history of foot trouble.  In April 1989, however, the Veteran was noted to have an inflamed bone of both feet due to injury.  In April 1991, the Veteran was noted to have bunions on both feet.  In a March 1993 Report of Medical History, the Veteran reported a history of foot trouble and the medical examiner noted that both feet had mild bunion problems.

Private treatment records document ongoing complaints of low back pain from at least May 2004.  A June 2005 record noted that while doing housework she developed pain in the left leg.  The assessment was radiculopathy versus sciatica.  A December 2005 private treatment record documented low back pain with radiating pain down the left hip into the left knee.  A July 2006 private treatment record noting peripheral neuropathy / radiculopathy, without specific explanation.    

An August 2007 VA treatment record included the Veteran's complaints of long-standing left lower extremity radiculopathy symptoms that had improved when she lost 60 pounds.  On testing, straight leg raising tests were positive on the left and negative on the right.  Reflexes were normal and there was poor effort with left-sided strength testing, but normal testing in the foot.  Her right lower extremity testing was normal.  

During a January 2008 VA spine examination, lower extremity neurological testing included the Veteran's report of decreased sensation to light touch over her posterior thigh, posterior calf, lateral calf, and dorsum of the foot.  Motor examination showed lower extremity weakness and hypoactive reflexes.  

A December 2010 VA contract examination for the lumbar spine indicated that neurological examination showed no lower extremity issues attributable to the service-connected low back disability.

VA treatment records document that the Veteran has been receiving medication for neuropathy due to radiation of pain from the back to the foot.  A September 2017 VA podiatry consult noted that the Veteran had distal foot numbness with the left worse than the right.  Testing showed a loss of protective threshold in the bilateral forefeet and the assessment was peripheral neuropathy.  Records also indicate that the Veteran continues to suffer from bunions.  She underwent a left bunionectomy and in October 2017 it was noted that she would consider surgical intervention for the right bunion.  An October 2017 VA treatment record also noted a history "of neuropathy secondary to chronic lumbar spine [degenerative joint disease]."

Nerve Damage to the Right and Left Feet

Although not specifically claimed by the Veteran, the medical evidence clearly establishes that she has right and left foot peripheral neuropathy due to her service-connected low back disability.  There is no lay or medical evidence to contradict the above diagnoses and findings of the VA treating medical professionals.  As such, the Board finds that entitlement to service connection for right and left foot peripheral neuropathy is warranted.  The foregoing represents a complete grant of the Veteran's nerve damage claims.

Bunions to the Right and Left Feet

As to the Veteran's bunions of the right and left feet, she has noted right and left bunions on which a bunionectomy either has been performed or is contemplated.  As such, the crucial inquiry is whether these diagnosed problems were incurred in or are otherwise related to the Veteran's active service or subsequent Reserve service.  The Board concludes that the preponderance of the evidence indicates they are not.

The Veteran's service treatment records show no symptoms or issues related to bunions of the right or left foot during her period of active service from June 1978 to September 1980.  Indeed, the Veteran denied any foot trouble years subsequent to that period of service.  The Board recognizes that in April 1991 and March 1993 the Veteran was noted to have bilateral bunions; however, there is no indication whatsoever that they were incurred due to injury during a period of INACDUTRA or any injury or disease during a period of ACDUTRA.  The presumption that the Veteran entered any period of ACDUTRA or INACDUTRA in April 1991 or May 1993 in sound condition (i.e. without right and/or left bunion) does not apply because no medical examination was made at the time of such service entry.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Other than notations that the Veteran had bunions in April 1991 and March 1993 there is nothing to link such problems to any period of service.  The Board acknowledges the April 1989 service treatment record noting an inflamed bone of both feet due to injury, but there is no lay or medical evidence to suggest that such injury was in any way related to the subsequently noted right and left bunions.

There is no lay or medical evidence of problems related to right or left bunions during the Veteran's active service from June 1978 to September 1980 or for many years after separation from service.  No medical professional has ever suggested an association between the Veteran's diagnosed bunions and her active service or a period of ACDUTRA or INACDUTRA.  The presumption of soundness for her periods of Reserve service do not apply and the Veteran has not explained how her bunions are due to injury during a period of INACDUTRA or an injury or disease during a period of ACDUTRA.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran contends that her current noncompensable rating for residuals of an in-service left index finger fracture does not accurately reflect the severity of her condition.  Service treatment records show that the Veteran sustained an avulsion fracture a single left finger in October 1979.  The record of treatment inconsistently refers to the index and ring ringers in different sections of the record.  Historically, the Veteran's left index finger disability has been rated under DC 5230 (the Veteran also has a separate 10 percent rating under DC 5230 for fracture, left ring finger); however, as that DC involves limitation of motion of ring or little finger the more analogous DC would be DC 5229, based on limitation of motion of the index or long finger.  That said, as will be discussed in greater detail below, the Board finds that a compensable rating is not warranted under either DC.  

DC 5229 contemplates limitation of motion of the index or long finger.  A gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees warrants a noncompensable rating.  A gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed the extent possible, or; extension limited by more than 30 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5229.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the little or ring fingers.  38 C.F.R. § 4.71a, DC 5230.

The Veteran underwent a VA contract examination in June 2006.  The Veteran reported a left ring finger fracture in 1979.  There was constant pain in the left ring finger from that time.  The Veteran did not report any problems related to the left index finger specifically, although she did describe pain radiating into the entire hand and wrist.  On testing, the Veteran had right index range of motion from 0 to 110 degrees (i.e. full range of motion) and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was tenderness and limited motion of the left ring finger (for which the Veteran is separately service connected) and tenderness of the left wrist.  Left hand x-rays were within normal limits.  Although the Veteran had claimed a left index finger fracture, the examiner diagnosed left ring finger fracture with residual decrease in proximal interphalangeal and distal interphalangeal ranges of motion and left wrist strain.

An August 2006 rating decision granted entitlement to service connection for a left finger fracture based on the evidence of an in-service fracture, but also noted the absence of any residuals on examination.  Based on the absence of any current residuals, a noncompensable rating was assigned.

In September 2011, the Veteran reported that her pain medication was not working for her back pain and hands.  

The Veteran was afforded a VA contract examination for her left index finger in July 2012.  The Veteran was right-hand dominant.  The current symptoms, as reported at that time, included only the left ring finger and not the index finger currently on appeal.  On examination, there was no evidence of limitation of motion or painful motion of the left index finger.  Any associated limitation of motion of the left hand was attributed to the left ring and little fingers.  There was no ankylosis.  X-rays showed minimal degenerative joint space narrowing diffusely, with no evidence of acute fracture, subluxation, dislocation, or lytic destructive lesion.

Thus, on multiple examinations the Veteran has denied any pain, limited motion, or other problems involving the left index finger.  Testing during these examinations also has found no evidence of current problems or residuals.  The Board acknowledges the Veteran's reports of pain radiating from the left ring finger to the hand and wrists, but the left ring finger disability is not before the Board and, in any case, she is in receipt of a 10 percent disability rating based on those symptoms.  There is no evidence or argument that any symptoms or residuals of fracture are affecting her left index finger.  As such, a compensable rating is not warranted for any period on appeal.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for right foot peripheral neuropathy is granted.

Entitlement to service connection for left foot peripheral neuropathy is granted.

Entitlement to service connection for bunions, right foot, is denied.

Entitlement to service connection for bunions, left foot, is denied.

Entitlement to a compensable initial rating for fracture, left index finger, is denied.



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


